163 S.W.3d 597 (2005)
Lywayne SCOTT-EL, Appellant,
v.
DEPARTMENT OF CORRECTIONS and Board of Probation and Parole, Respondents.
No. WD 64618.
Missouri Court of Appeals, Western District.
May 31, 2005.
Lywayne Scott-El, Jefferson City, Pro Se appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Michael J. Spillane, Office of Attorney General, Jefferson City, for respondent.
Before JOSEPH M. ELLIS, Presiding Judge, PAUL M. SPINDEN, Judge, and VICTOR C. HOWARD, Judge.


*598 ORDER
Lywayne Scott-El appeals the circuit court's granting summary judgment for the Department of Corrections and the Board of Probation and Parole in a declaratory judgment action. We affirm. Rule 84.16(b).